Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/22 has been entered.
Claim Objections
Claim 12 is objected to because of the following informalities:  in line 3, “forming an first filter layer”, have to be replaced by “forming a first filter layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the disclosure indicates the first electrically insulative layer carrying one or more inductor on a first surface of the insulative layer.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the applicant means by one or more inductor on a first surface of the insulative layer, wherein the first filter layer is in electrical communication with the one or more inductors through the thickness. For examining purposes, it is considered that the first electrically insulative layer carrying one or more inductor wherein the first filter layer is in electrical communication with the one or more inductors through the thickness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Kuroki et al (Japanese Patent: 2005-216999, here after Kuroki). 
Claims 1-2 are rejected (version I). Kuroki teaches a multilayer printed circuit board 
comprising:
a first electrically insulative layer (2);
a second electrically insulative layer (2);
the first electrically insulative layer carrying one or more inductors (6) on a first surface [fig. A below]; and
a first conductive layer (3 planar circuit) sandwiched between the first and the second electrically insulative layers, the first conductive layer in contact with a second surface of the first electrically insulative layer, the second surface opposed to the first surface and separated by a thickness, the first conductive layer in electrical communication (4, vertical conductor) with the one or more inductors through the thickness [fig. 1, best-mode]. Kuroki also teaches the first conductive layer comprising a first electrically conductive material(silver) dispersed therein and, or thereon (conductive paste) [background-art second paragraph, mode-for invention first paragraph]. Although Kuroki does not teach the first conductive layer is the first filter layer, and providing passive filtering of an electrical signal in the one or more inductors during use, however since conductive layer comprising metal particles, therefore obviously passive filtering of an electrical signal in the one or more inductors during using would happened.


    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

Fig. A

Claim 4 is rejected for the same reason claim 1 is rejected. Kuroki also 
teaches a second conductive (filter, 4) layer sandwiched between the first filter layer and the second electrically insulative later, the second filter layer comprising a second electrically conductive filter material dispersed therein and, or thereon (silver paste) [ background-art second paragraph, Fig. C].

    PNG
    media_image2.png
    450
    800
    media_image2.png
    Greyscale

Fig. C

Claim 5 is rejected for the same reason claim 4 is rejected above. Kuroki  teaches a second filter layer(3) and a third filter layer(3), wherein the first electrically insulative layer is sandwiched between the first filter layer and the second filter layer and the second insulative layer is sandwiched between the first filter layer and the third filter layer, and the second filter layer comprises a second electrically conductive filter material dispersed therein and, or thereon, and the third filter layer comprises a third electrically conductive filter material dispersed therein and, or thereon(conductive paste)[fig. D].



    PNG
    media_image3.png
    450
    800
    media_image3.png
    Greyscale

Fig. D

Claim 6 is rejected as Kuroki teaches the first electrically conductive filter material is the same as the second and the third electrically conductive filter material (silver paste) [ MODE-FOR-INVENTION first paragraph].
Claim 7 is rejected (Version I). Kuroki teaches the first filter layer comprises a first portion and a second portion wherein the first and second portions are co-planar with the first filter layer (two half parts of the layer 3) and wherein the first portion comprises the first electrically conductive filter material dispersed therein and, or thereon and the second portion comprises a second electrically conductive filter material dispersed therein (conductive paste) and, or thereon [fig. B].

    PNG
    media_image4.png
    450
    800
    media_image4.png
    Greyscale

Fig. B

Claim 7 is rejected (Version II). Kuroki teaches the first filter layer comprises a first portion and a second portion wherein the first and second portions are co-planar with the first filter layer and wherein the first portion comprises the first electrically conductive filter material dispersed therein and, or thereon and the second portion comprises a second electrically conductive filter material dispersed therein (conductive paste) and, or thereon [fig. E].



    PNG
    media_image5.png
    450
    800
    media_image5.png
    Greyscale

Fig. E

Claim 8 is rejected as Kuroki teaches the first electrically conductive filter material and the second electrically conductive filter material are distributed in a pattern on the first filter layer [fig. B].
Claim 9 is rejected as Kuroki teaches the limitation of claim 7(Version I), and also teaches the first and second electrically conductive filter material are electrically coupled together [fig. B].
Claim 10 is rejected as Kuroki teaches the limitation of claim 7(Version II), wherein the first and second electrically conductive filter material are electrically isolated from each other [Fig. E].
Claim 11 is rejected. Kuroki teaches method for assembling a multilayer printed circuit board, the method comprising:
forming a first electrically insulative layer (2) [fig. A];
forming one or more inductors (6) on the first electrically insulative layer:
forming a second electrically insulative layer;
forming a first conductive layer (3) in contact with a second surface of the first electrically insulative layer, the second surface opposed to the first surface and separated by a thickness;
wherein the first conductive layer is sandwiched between the first and the second electrically insulative layers, the first conductive layer in electrical communication with the one or more inductors through the thickness (4). Kuroki also teaches the first conductive layer comprising a first electrically conductive material(silver) dispersed therein and, or thereon (conductive paste) [background-art second paragraph, mode-for invention first paragraph]. Although Kuroki does not teach the first conductive layer is the first filter layer, and providing passive filtering of an electrical signal in the one or more inductors during use, however since conductive layer comprising metal particles, therefore obviously passive filtering of an electrical signal in the one or more inductors during using would happened.
Claim 12 is rejected as Kuroki teaches forming a first filter layer, the first filter layer having a first electrically conductive filter material dispersed therein and or, thereon (silver paste) includes forming a first filter layer, the first filter layer having a normal metal dispersed therein and, or thereon (silver paste).
Claim 14 is rejected for the same reason claim 11 is rejected. Kuroki also 
teaches a second conductive (filter, 4) layer sandwiched between the first filter layer and the second electrically insulative later, the second filter layer comprising a second electrically conductive filter material dispersed therein and, or thereon (silver paste) [ background-art second paragraph, Fig. C].
Claim 15 is rejected for the same reason claim 11 is rejected above. Kuroki  teaches a second filter layer(3) and a third filter layer(3), wherein the first electrically insulative layer is sandwiched between the first filter layer and the second filter layer and the second insulative layer is sandwiched between the first filter layer and the third filter layer, and the second filter layer comprises a second electrically conductive filter material dispersed therein and, or thereon, and the third filter layer comprises a third electrically conductive filter material dispersed therein and, or thereon(conductive paste)[fig. D].
Claim 16 is rejected as Kuroki teaches the first electrically conductive filter material is the same as the second and the third electrically conductive filter material (silver paste) [ MODE-FOR-INVENTION first paragraph].
Claim 17 is rejected (Version I), as Kuroki teaches forming a first filter layer includes forming a first portion and a second portion, the first and second portions co-planar with the first filter layer, the first portion containing the first electrically conductive filter material [fig. B, also see claim 7 rejection above Version I].
Claim 17 is rejected (Version II), as Kuroki teaches forming a first filter layer includes forming a first portion and a second portion, the first and second portions co-planar with the first filter layer, the first portion containing the first electrically conductive filter material [fig. E].
Claim 18 is rejected as Kuroki teaches forming a first portion and a second portion, the first portion containing the first electrically conductive filter material dispersed therein and, or thereon, and the second portion containing a second electrically conductive filter material dispersed therein (conductive paste) and, or thereon includes forming the first portion and the second portion [fig. B].
Claim 19 is rejected. Kuroki teaches the limitation of claim 17(version I), and teaches forming a first portion and a second portion, the first portion containing the first electrically conductive filter material dispersed therein(conductive paste) and, or thereon, and the second portion containing a second electrically conductive filter material dispersed therein and, or thereon includes forming the first portion and the second portion with the first and second electrically conductive material electrically coupled together[fig. B].
Claim 20 is rejected. Kuroki teaches limitation of claim 17(version II), and teaches forming a first portion and a second portion, the first portion containing the first electrically conductive filter material dispersed therein and, or thereon (conductive paste), and the second portion containing a second electrically conductive filter material dispersed therein and, or thereon (conductive paste) includes forming the first portion and the second portion with the first and second electrically conductive material electrically isolated [fig. E].
Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Kuroki et al (Japanese Patent: 2005-216999, here after Kuroki), further in view of David Thomas Baron et al (EP 1622435, here after Baron).
Claim 3 is rejected. Kuroki teaches the insulating layer(dielectric) comprising glass and polymer [BEST-MODE paragraphs 13-14, MODE-FOR-INVENTION paragraphs 2-3], but does not teach is epoxy-glass (FR4). Baron teaches multilayered structure with conductive lines wherein the dielectric layers(insulator) comprising epoxy and glass (FR4) layers [0030-0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a multilayered structure as Kuroki teaches where the insulating layers are FR4, because it is suitable material for making multilayered printed circuit structure.
Claim 13 is rejected. Kuroki teaches the insulating layer(dielectric) comprising glass and polymer [BEST-MODE paragraphs 13-14, MODE-FOR-INVENTION paragraphs 2-3], but does not teach is epoxy-glass (FR4). Baron teaches a method of multilayered structure with conductive lines wherein the dielectric layers(insulator) comprising epoxy and glass (FR4) layers [0030-0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making multilayered structure as Kuroki teaches where the insulating layers are FR4, because it is suitable material for making multilayered printed circuit structure.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/26/22, with respect to Claim objection have been fully considered and are persuasive.  The objection of claims 16, 18-20 has been withdrawn. 
Applicant's arguments filed 04/26/22 have been fully considered but they are not persuasive. The applicant argument that Uchaykin does not teach the new limitation of amended claim is not persuasive, as Kuroki teaches it (see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712